DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the beginning of the claim recites a “router template guidance system having a combination guide bearing and guide template” but then it recites “a template” and “a guide bearing”.  As such it is unclear if these are additional template and bearing or if these are referring back to the combination guide bearing and guide template.  For the purpose of examination it is assumed to be the later.
For claim 5, there is no antecedent basis for “said guide bearing wheel”.
For claim 6, there is no antecedent basis for “the taper”.  For the purpose of examination it will be assumed that claim 6 is also claiming the guide bearing has a taper.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Carsten Avenhaus's pantorouter, with gears” to Avenhaus (Avenhaus).
Concerning claim 1, Avenhaus discloses a router template guidance system having a combination guide bearing (E1 in the figure reproduced below) and guide template (E2 in the figure reproduced below) adapted for use with a router with a mechanical advantage between the guide bearing and a router bit, comprising: 
a template (E2) comprising an upper portion (E3 in the figure reproduced below), a lower portion (E4 in the figure reproduced below), and at least one exterior surface (E5 in the figure reproduced below) interconnecting the upper portion (E3) and the lower portion (E4), said template further comprising at least 
a guide bearing (E1) comprising an exterior surface having a taper (E7 in the figure reproduced below) thereon adapted for following in contact with the exterior surface and the interior surface of said template, and adapted to enable adjusting the depth of the guide on the exterior surface and the interior surface of said template for adjustments to the size of cuts and carves.
Concerning claim 2, Avenhaus discloses said guide bearing (E1) is a guide bearing wheel, and wherein the taper (E7) of said pantograph guide bearing extends around the entire exterior wheel surface and is adapted for contact use with the interior and exterior surfaces of said template (E2) to guide a router blade for creating a tenon on a workpiece corresponding with the exterior of the template, and for creating a mortise on another workpiece corresponding with the interior of said template, the tenon and the mortise being matched in size and location on the workpieces in order to interconnect the workpieces. 

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Pantorouter made from steel” to Singh (Singh).
Concerning claim 5, Singh discloses a router template guide bearing assembly adapted for use with a pantographic router mount frame, comprising: 
a shaft (E13 in the figure reproduced below) having first and second ends; 
a guide bearing (E11 in the figure reproduced below) rotatably mounted on a first end of said shaft (E13); and 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avenhaus in view of Singh.
Concerning claims 3 and 4, Avenhaus disclose a guide bearing assembly, said guide bearing assembly comprising a shaft (E8 in the figure reproduced below) for carrying said guide bearing (E1) said shaft being releasably and variably locatable relative to the router (via hole E8 in the figure reproduced below), said guide bearing assembly being easily relocatable to a 
Singh, as discussed above, discloses a router template guidance system comprising a template (E12 in the figure reproduced below) and a guide bearing assembly, said guide bearing assembly comprising a shaft (E13 in the figure reproduced below) for carrying said guide bearing (E11 in the figure reproduced below) and a collar (E14 in the figure reproduced below) adapted to be relocatably lockable at varying locations along said shaft (as the collar has a locking screw that allows the collar to move and be attached along the shaft E13), said shaft (E13) being releasably and variably locatable relative to the router (by shaft holder E15 in the figure reproduced below), said guide bearing assembly being easily relocatable to a pre-set position. 
Because both these references are concerned with a similar problem, i.e. a bearing guide assembly for a pantorouter, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add the collar of Singh to the bearing assembly of Avenhaus.  Examiner notes both references clearly teach using the same type of pantorouter with, except for the design of the bearing assembly and the material of the machine, the same parts.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple addition of the collar of Singh to the bearing .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Avenhaus.
Concerning claim 6, Singh discloses said guide bearing (E11) is a guide bearing wheel but does not disclose a taper.
Avenhaus, as discussed above, discloses a guide bearing assembly having a guide bearing (E1) and said guide bearing is a guide bearing wheel (see figure reproduced below), and wherein the taper (E7) of said guide bearing (E1) extends around the entire exterior wheel surface and is adapted for contact use with the interior and exterior surfaces of said template to guide a router blade for creating a tenon on a workpiece corresponding with the exterior of the template, and for creating a mortise on another workpiece corresponding with the interior of said template, the tenon and the mortise being matched in size and location on the workpieces in order to interconnect the workpieces.
It would have been obvious to the skilled artisan at the time of the invention to construct the guide bearing assembly of Singh such that the guide bearing (E11) has a taper as such determination would result during routine engineering practices and experimentation. Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  Avenhaus discloses a number of differently 


    PNG
    media_image1.png
    468
    977
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    670
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    387
    519
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/30/2021